

115 HR 1364 IH: Official Time Reform Act of 2017
U.S. House of Representatives
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1364IN THE HOUSE OF REPRESENTATIVESMarch 6, 2017Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to limit the use of official time for political activity and to exclude certain official time from eligibility as creditable service under CSRS and FERS, and for other purposes. 
1.Short titleThis Act may be cited as the Official Time Reform Act of 2017. 2.Limitation on use of official time for political activity (a)In generalSection 7131 of title 5, United States Code, is amended— 
(1)in subsection (d) by inserting and subsection (e) after preceding subsections; and  (2)by adding at the end the following: 
 
(e)An employee may not be granted official time under this section for any time such employee would otherwise be in a duty status for purposes of engaging in any political activity, including lobbying activity.  . (b)ApplicabilityThe amendment made by this section shall apply on the date of enactment of this Act, regardless of whether an employee is covered by a collective bargaining agreement in effect on such date. 
3.Exclusion of certain durations of official time from creditable service 
(a)CSRSSection 8332 of title 5, United States Code, is amended by adding at the end the following:  (p) (1)An employee may not be allowed credit under this section for any day of service spent principally on official time, as described under subsection (b), that is in excess of 365 days in the aggregate. 
(2)For purposes of this subsection, an employee spends a day principally on official time if at least 80 percent of the time such employee would otherwise be in a duty status during such day is spent on official time granted under section 7131. (3)Notwithstanding paragraph (1), any service described under paragraph (1) for which an employee is not allowed credit under this subsection shall be treated as creditable service for purposes of calculating the average pay of the employee under section 8331(4).   . 
(b)FERSSection 8411 of title 5, United States Code, is amended by— (1)striking (i)(1) Upon application and inserting (j)(1) Upon application; and 
(2)by adding at the end the following:  (m) (1)An employee may not be allowed credit under this section for any day of service spent principally on official time, as described under subsection (b), that is in excess of 365 days in the aggregate. 
(2)For purposes of this subsection, an employee spends a day principally on official time if at least 80 percent of the time such employee would otherwise be in a duty status during such day is spent on official time granted under section 7131. (3)Notwithstanding paragraph (1), any service described under paragraph (1) for which an employee is not allowed credit under this subsection shall be considered service for purposes of calculating the average pay of the employee under section 8401(3).  . 
(c)ApplicabilityThe amendments made by this section shall apply to any applicable annuity calculated on or after October 1, 2017.  